The plaintiff in error, hereinafter called defendant, was convicted in the county court of Caddo county on a charge of transporting whisky and sentenced to pay a fine of $50 and to serve 30 days in the county jail.
It appears from the record that the sheriff at Anadarko observed defendant and another person together, and from the conduct of defendant believed he was transporting whisky. He saw defendant and this other person enter a toilet. He approached it and entered the open door and saw defendant in the act of handing a pint bottle to the other person. Defendant then threw the bottle against the wall and broke it and said to the sheriff: "You didn't get it." The sheriff testified that it was whisky. This evidence is corroborated by the person with defendant, although he testified that he would not swear that it was whisky in the bottle. Defendant testified that the bottle contained O.K. Specific, which he was preparing to take internally for gonorrhea.
Under the evidence, there was no invasion of the rights of defendant in the fact that the officer did not have a search warrant at the time he approached defendant. The weight and sufficiency of the evidence is for the jury. We see no reason for disturbing the judgment.
The case is affirmed. *Page 55